DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Shu (US 2002/0092786) and McWethy (US 1,712,473) further in view of Simeti (US 3,950,885).
Regarding claim 12, Holland (fig. 3) discloses a device comprising:
a planar main body having an inner side and an outer side, the inner side including holding devices 24 for retaining tools on the planar main body,
the planar main body being divided into surface portions by hinges 82, the surface portions being foldable around the hinges 82 from a tool removal position to a tool storage position,
the inner side and outer side each lying in one plane when the device is in the tool removal position (fig. 5),
the outer sides of the surface portions forming planar surfaces of a polygonal solid body when the device is in the tool storage position (FIG. 4),
all of the surface portions stiffened by a single dimensionally stable and flexible planar insertion body (defined by stiffener layers 74, 76, 78),
the dimensionally stable and flexible planar Insertion body having silts in an area of the hinges that run parallel thereto (col. 5, lines 36-45), and
wherein a first set of holding devices 24 is arranged to secure elongated tools and a second set of holding devices 24 is arranged to secure nuts (capable of securing nuts) in such a way that the nuts extend transverse to the progression of the hinges 82.
Holland fails to disclose:
spring webs being a portion of the shared dimensionally stable and flexible planar insertion body arranged in the area of the hinges and joining together the surface portions of the planar main body, each slit forming at least one edge of each spring web of the spring webs, the spring webs being preloaded in the tool storage position and relaxed in the tool removal position;
the first set of holding devices 24 discussed above being arranged to secure elongated tools in such a way that the elongated tools extend parallel to a progression of the hinges, the second set of holding devices being formed by retaining clips, wherein the opening of one nut receives the retaining clip; and
wherein the second set of holding devices is arranged on a narrow surface portion, wherein at least one holding device of the second set of holding devices is configured to retain a nut with a largest wrench width, and wherein the narrow surface portion has a width slightly bigger than an outer width of the nut with the largest wrench width.
Shu teaches a set of holding devices 13 arranged on a narrow surface portion, wherein at least one holding device of the set of holding devices 13 is configured to retain a nut with a largest wrench width, and wherein the narrow surface portion has a width slightly bigger than an outer width of the nut with the largest wrench width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have moved the second set of holding devices of Holland on the narrow surface 18 and designed it to hold nuts, as taught by Shu, for the predictable result of effectively using the space by holding multiple tools.
Regarding the second set of holding devices being formed by retaining clips, wherein the opening of one nut receives the retaining clip, McWethy teaches nuts 7 having an opening being held by retaining clips 9 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tools on the first portion 18 of the modified Holland, nuts held in place with retaining clips, as taught by McWethy, for the predictable result of providing a tool holder that is capable of holding multiple sizes of nuts.
Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element (i.e., one tool) for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Further, Simeti teaches spring webs (i.e., a plurality of “living” hinges) being a portion of the shared dimensionally stable and flexible planar insertion body arranged in the area of the hinges and joining together surface portions 10, 14 each slit forming at least one edge of each spring web of the spring webs, the spring webs being preloaded in the bent position and relaxed in the open position (figs. 2-3 and col. 2, lines 56-64)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the hinges of the modified device of Holland, a plurality of living hinges, biased in the fully open position, for the predictable result for providing easy access to the tools. 
Regarding the arrangement of the elongated tools 28, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Claims 3-7, 10-11, 14, 16, 18-19, 20-21 and 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of McWethy (US 1,712,473) and Lowe (US 4,620,579).
Regarding claims 14 and 23, Holland (figs. 3-5) discloses a device, comprising: 
a body having at least a first hinge 82 and a second hinge 82 that divide the body into a first portion 18, a second portion 12, and a third portion 14, each portion being flat and planar in shape. Holland further discloses a fourth portion 16 opposite the first portion in a tool storage position; wherein Serial No. 15/204,075 Response to Office Action Page 5 
the first portion 18 extending in a widthwise direction between the second portion 12 and the third portion 14, a width of the first portion 18 being smaller than a width of the second portion 12 and a width of the third portion 14; 
the first hinge 82 extending perpendicular to the widthwise direction between the first portion 18 and the second portion 12 and the second hinge 82 extending perpendicular to the widthwise direction between the first portion 18 and the third portion 14; 
the body transitionable between a tool storage position and a tool removal position, wherein in the tool removal position the body lies in one plane, and wherein in the tool storage position the body is folded at the first hinge 82 and the second hinge 82 such that the first portion 18, second portion 12, and third portion 14 form a partially enclosed area; 
a first holding device 24 configured to hold an elongated tool 28 to a surface of the second portion 12;
wherein third holders are joined in a planar manner on the third portion 14 holding bits 30 with their axis transvers to the direction of the first hinge or the second hinge. 
Holland fails to disclose:
a nut having an opening;
the first holding device 24 configured to hold the elongated tool 28 parallel to the first hinge or the second hinge;
a second holding device holding the nut to a surface of the first portion such that a longitudinal axis of the nut is perpendicular to the surface of the first portion, the second holding device being formed by a retaining clip protruding transversely to the extension of the first portion, wherein the opening of the nut receives the retaining clip;
the first holding device and the second holding device configured such that when the device is in the tool storage position, the nut held by the second holding device engages a space bounded by the elongated tool to be held by the first holding device, the first portion, the second portion, and the third portion; wherein when the device is in the tool storage position, the second holding device holds the nut proximate to the second portion and the third portion; wherein the nut has a wrench width and the first portion is slightly wider than the wrench width of the nut;
wherein the nut being one of a plurality of nuts of different sizes, each having an opening and each having parallel longitudinal axis;
wherein the fourth portion has a screwdriver.
However, Cornwell in fig. 2 teaches a first holding device 112  configured to hold an elongated tool 200 to a surface of a second portion 104 and configured to hold the elongated tool parallel to a hinge 106; and
the first holding device 112 and a second holding device (i.e., the holding device on hinge 106 in fig. 2) configured such that when the device is in the tool storage position, a tool to be held by the second holding device engages a space bounded by the elongated tool 200 to be held by the first holding device 112, the hinge 106, the second portion 104, and a third portion 102.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have oriented the first holding device 24 of Holland such that the elongated tools 28 are held parallel to the hinges and held more tools between the hinges 82 on the first portion 18, for the predictable result of storing more tools within the device and providing a convenient way for a user to keep his or her tools in an organized manner as taught by Cornwell in col. 1, lines 11-12. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, Shu teaches a device having holding devices 13 arranged on a first or narrow surface portion, wherein when the device is in the tool storage position, the holding device 13 holds tools 14 (perpendicular to the surface of the first portion) proximate to a second portion 10 and a third portion 11; wherein the tools 14 have a width and narrow surface portion being is slightly wider than tools 14 width (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have positioned the tools on the first portion 18 of the modified Holland, as taught by Shu, for the predictable result of effectively using the narrow space by holding multiple tools.
Regarding the tool being held in the second holding device being a nut having an opening and the second holding device being formed by a retaining clip protruding transversely to the extension of the first portion, wherein the opening of the nut receives the retaining clip, and the nut being one of a plurality of nuts of different sizes, each having an opening and each having parallel longitudinal axis;
 McWethy teaches nuts 7 having an opening being held by retaining clips 9
wherein the nut is a plurality of nuts of different sizes, each having an opening and each having parallel longitudinal axis (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tools on the first portion 18 of the modified Holland, nuts having different sizes and openings and have held them in place with retaining clips, as taught by McWethy, for the predictable result of providing a tool holder that is capable of holding multiple sizes of nuts.
Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element (i.e., one tool) for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Further, Lowe teaches a holder 10 located on a lid portion 12 of an accessory receptacle (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the lid portion of the modified Holland a holder, as taught by Lowe, for the predictable result of effectively using the internal space. 
Regarding the tool, being screw driving tool which is a screw driver handle or a ratchet, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 3, Holland further discloses in the removal position, the body forms a rectangular surface object with the hinges running parallel to short peripheral edges (fig. 3).
Regarding claim 4, the modified Holland further discloses the first holding device is arranged to secure the elongated tool to the body such that the tool stiffens the body in the tool storage position (fig. 2 of Cornwell).
Regarding claim 5, Holland further discloses the body being encased in textile 70 and the first portion 18, second portion 12, and third portion 14 are separated by seams running along the hinges, between which dimensionally stable and flexible planar insertion bodies are situated (col 5, lines 44-45).
Regarding claim 6, Holland further discloses a fourth portion 20 and at least a third hinge 82 and a fourth hinge 82, the first, second, third and fourth hinges forming four bending lines, and one of the portions comprising an entire edge of the body, said one of the portions forming a closing strap, which releaseably fastens in a planar manner to one of the portions comprising an opposing edge of the body in the tool storage position (fig. 4).
Regarding claim 7, Holland further discloses at least one of the first portion 18, second portion 12, and third portion 14 of the device is comprised of one orSerial No. 15/204,075 Response to Office Action Page 3 more straps or elastic loops which are joined with a peripheral edge of an adjacent portion along a hinge (fig. 3).
  Regarding claims 10-11, Holland teaches the portions being stiffened by a shared planar body, wherein this planar body forms slits in the area of the hinge lines that run parallel thereto, and wherein each hinge is crossed by a respective two webs comprising the narrow side of a slit (col. 5, lines 36-45).
Regarding claim 16, the modified Holland further discloses a plurality of second holding devices, each holding device holding a nut; wherein the nuts form a set of nuts with different wrench sizes; wherein the nuts are arranged parallel to each other, each nut being joined with a retaining clip to the first portion(fig. 9 of Kao); 
Regarding, the limitation “wherein in the removal position a gap or a free space is located on each of the first portion and second portion adjacent to the plurality of nuts; wherein at least one of said gaps or free spaces remains between the elongated tool and the plurality of nuts; Serial No. 15/204,075 Response to Office Action Page 7wherein in the storage position each gap or free space is filled with the plurality of nuts”, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70..
Regarding claims 18-19, McWethy further teaches the retaining clip formed as a cross shaped body extending transverse to the progression of the hinges (of Holland) with four lateral faces, each lateral face having a recess, such that eight surfaces are in contact with the center of each of four internal faces of the respective nut; the nut being in a secured position on the retaining clip, where a 45 degree rotation of the nut about an axis extending transverse to the progression of the hinges places the nut in a released position from the retaining clip (figs. 1-3).
Regarding claim 20, Holland further discloses the first portion 18 and second portion 12 and third portion 14 connected by a first hinge 82 and a second hinge 82 capable of being placed on a free surface (fig. 4).  
Regarding claim 21, Holland further discloses at least one of the first portion, second portion, and third portion being formed by a first textile layer 70, wherein the first and second holding devices are mounted on the first textile layer (fig.3).
Regarding claim 26, Holland further discloses a fifth portion 22 overlapping with the third portion 14 in the tool storage position, the fifth portion 22 secured  to the third portion 14 by means of a fastening element 22 (figs. 3-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of McWethy (US 1,712,473) and Lowe (US 4,620,579) as applied to claim 14 above, further in view of Bosch (US 4,826,059).
Regarding claim 8, he modified Holland fails to disclose the holding devices being magnets. 
However, Bosch teaches tools being held by magnets 16 (fig.1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have held the tools of the modified Holland by magnets, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of McWethy (US 1,712,473) and Lowe (US 4,620,579) as applied to claim 14 above, further in view of Ikeda (US 2,683,479).
Regarding claim 9, the modified Holland fails to disclose spring webs arranged in the area of the hinges, with which portions of the body are joined together, which are preloaded in the storage position and relaxed in the removal position. 
However, Ikeda teaches spring means biasing a cover member to open position (col. 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the hinges of the modified device of Holland, spring means, for the predictable result of biasing the device open for providing easy access to the tools. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 6,244,486) in view of Cornwell (US 7,780,016), Shu (US 2002/0092786) further in view of McWethy (US 1,712,473) and Lowe (US 4,620,579) as applied to claim 14 above, further in view of Machacek (US 6,450,328).
Regarding claim 25, the modified Holland discloses all elements of the claimed invention as applied to claim 14 above but fails to disclose the end-faces of the body in the tool storage position are closed by straps sewn to the second portion or the third portion, and are recessed in relation to the peripheral edge of the body.
However, Machacek teaches a tool holding device having end faces 42, 44 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Holland, end faces, for the predictable result of completely enclosing the contents as taught by Machacek in col. 3, lines 59-63, in order to prevent the contents from accidentally falling off.  



    PNG
    media_image1.png
    604
    528
    media_image1.png
    Greyscale

Response to Arguments
The examiner acknowledges applicant’s request for interview filed on 5/15/22. However, the examiner has responded in writing in order to give the applicant adequate opportunity to review the rejections. Should applicant desire an interview after review of the examiner’s position, such a request would be granted.
Applicant’s arguments filed 5/15/22 have been fully considered but they are not persuasive.
Applicant argues that adding additional storage to the compact design in Holland would run counter to the intended benefit of a neat compact configuration. Contrary to applicant’s argument, the modified device of Holland could still be compact enough. 
Regarding applicant’s argument that Holland’s tool storage device is flexible, it is noted that the modified device of Holland would still be flexible. 
Applicant’s arguments regarding Kao has been considered but are moot because Kao is not used in this rejection.
Regarding applicant’s argument that the principle of operation of Holland has to be modified to obtain the claimed invention, it is noted that the principle of operation of Holland is not being modified by the combination. Tools are just rearranged. 
It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735